Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our three reports each dated March 3, 2014, relating to the financial statements and financial highlights which appear in the December 31, 2013 Annual Report to Shareholders of State Street Navigator Securities Lending Prime Portfolio, the Annual Report to Shareholders of State Street Navigator Securities Lending TIAA-CREF Short Term Lending Portfolio and the Annual Report to Shareholders of the State Street Navigator Securities Lending MET Portfolio (three of the Portfolio's constituting State Street Navigator Securities Lending Trust), which are also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings "Service Providers", “Independent Registered Public Accounting Firm" and "Financial Statements" in such Registration Statement. /s/ PricewaterhouseCoopers LLP Boston, Massachusetts April 25, 2014
